
  Cambodia 1993 (rev. 2008)
  
  

  
  Subsequently amended 


Preamble


WE, THE PEOPLE OF CAMBODIA


Being the heirs of a great civilization, a prosperous, powerful, large and glorious nation whose prestige radiated like a diamond;


Having endured suffering and destruction and having experienced a tragic decline in the course of last two decades;


Having awakened to stand up with resolute determination and commitment to strengthen our national unity, to preserve and defend Cambodia's territory and its precious sovereignty and the prestige of Angkor civilization, to build the nation up to again be an "Island of Peace" based on a liberal multi-party democratic system, to guarantee human rights and the respect of law, and to be responsible for progressively developing the prosperity and glory of our nation.


WITH THIS RESOLUTE WILL


We inscribe the following as the Constitution of the Kingdom of Cambodia:



Chapter I. Sovereignty



Article 1


Cambodia is a Kingdom in which the King shall rule according to the Constitution and the principles of liberal multi-party democracy.


The Kingdom of Cambodia shall be an independent, sovereign, peaceful, permanently neutral and non-aligned country.



Article 2


The territorial integrity of the Kingdom of Cambodia shall never be violated within its borders as defined in the 1/100,000 scale map made between the years 1933-1953, and internationally recognized between the years 1963-1969.



Article 3


The Kingdom of Cambodia is an indivisible state.



Article 4


The motto of the Kingdom of Cambodia is: "Nation, Religion, King".



Article 5


The official language and script is Khmer.



Article 6


Phnom Penh is the capital city of the Kingdom of Cambodia. The national flag, anthem and coat-of-arms are defined in Annex 1, 2, and 3.



Chapter II. The King



Article 7


The King of Cambodia reigns but does not govern.


The King shall be the Head of State for life. The King shall be inviolable.



Article 8


The King of Cambodia is a symbol of the unity and eternity of the nation.


The King is the guarantor of national independence, the sovereignty and territorial integrity of the Kingdom of Cambodia and the guarantor of the rights and freedom of all citizens and of international treaties.



Article 9


The King shall assume the supreme role as arbitrator to ensure the regular execution of public powers.



Article 10


The Cambodian monarchy is an elected regime. The King shall have no power to appoint his successor to reign



Article 11


If the King cannot perform his normal duties as the Head of State due to His serious illness as certified by doctors chosen by the President of the Senate, the President of the National Assembly and the Prime Minister, the President of the Senate shall perform the duties of the Head of State as the King's Regent.


If the President of the Senate cannot perform the duties of the Head of State for the King as the King's Regent when the King is seriously ill as stipulated in the previous paragraph, the President of National Assembly shall perform these duties.


The position as the Head of State as the King's Regent may be taken by other dignitaries, in the circumstances described in the previous paragraph, in the following order:







A.
First Vice-President of the Senate






B.
First Vice-President of the National Assembly






C.
Second Vice-President of the Senate






D.
Second Vice-President of the National Assembly





Article 12


When the King dies, the President of the Senate shall perform the duties of the Acting Head of State as the Regent of the Kingdom of Cambodia.


If, when the King dies, the President of the Senate cannot perform the duties of the Acting Head of State in place of the King, the responsibilities of Acting Head of State in the capacity of Regent shall be exercised in compliance with the second and third paragraph of Article 11 .



Article 13


Within a period of not more than seven days, the Council of the Throne shall choose a new King of the Kingdom of Cambodia.


The Royal Council of the Throne shall consist of:







•
The President of the Senate






•
The President of the National Assembly






•
The Prime Minister






•
The Chief Monk of each of the Orders of Mahayana Buddhism (MohaNikay) and Theravada Buddhism (ThammayutekakNikay)






•
The First and Second Vice-President of the Senate






•
The First and Second Vice-President of the National Assembly




The organization and functioning of the Council of the Throne shall be determined by law.



Article 14


The King of Cambodia shall be member of the Royal family, be at least 30 years old and descend from the bloodline of King Ang Duong, King Norodom or King Sisowath.


Upon enthronement, the King shall take an Oath of Allegiance as stipulated in Annex 4.



Article 15


The wife of the reigning King shall have the royal title of Queen of the Kingdom of Cambodia.



Article 16


The Queen of the Kingdom of Cambodia shall not have the right to engage in politics, to assume the role of Head of State or Head of Government, or to assume other administrative or political roles.


The Queen of the Kingdom of Cambodia exercises duties that serve social, humanitarian and religious interests and assists the King with protocol and diplomatic functions.



Article 17


The provision of paragraph 1 of Article 7 of this Constitution, under which the King reigns but does not govern, shall never be amended.



Article 18


The King shall communicate with the Senate and the National Assembly by royal messages.


These royal messages shall not be subject to discussion by the Senate and the National Assembly.



Article 19


The King shall appoint the Prime Minister and the Council of Ministers in accordance with the procedures stipulated in Article 119.



Article 20


The King shall grant official audiences twice a month to the Prime Minister and the Council of Ministers to hear their reports on the current situation of the nation.



Article 21


Upon the request of the Council of Ministers, the King shall sign Royal Decrees (Reach Kret) appointing, transferring or removing from office, senior civil and military officials, ambassadors and envoys extraordinary and plenipotentiary.


Upon the request of the Supreme Council of the Magistracy, the King shall sign Royal Decrees appointing, transferring or terminating the appointment of judges.



Article 22


When the nation faces danger the King, with the joint approval of the Prime Minister, the President of the National Assembly and the President of the Senate, shall make a proclamation to the people putting the country into a state of emergency.



Article 23


The King is the Supreme Commander of the Royal Khmer Armed Forces. The Commander-in-Chief of the Royal Khmer Armed Forces shall be appointed to command the Armed Forces.



Article 24


The King shall serve as Chairman of the Supreme Council of National Defense, to be established by law.


With the approval of the National Assembly and the Senate, the King shall declare war



Article 25


The King shall receive letters of credential from ambassadors or envoys extraordinary and plenipotentiary of foreign countries accredited to the Kingdom of Cambodia.



Article 26


The King shall sign and ratify international treaties and conventions after they have been approved by the National Assembly and the Senate.



Article 27


The King shall have the rights to grant pardons or amnesties.



Article 28


The King shall sign Royal proclamations promulgating the Constitution and laws passed by the National Assembly and completely reviewed by the Senate, and shall sign any Royal Decrees proposed by the Council of Ministers.


If the King is sick and requires medical treatment abroad, He has the rights to delegate the power of signing Royal proclamations and Royal Decrees to the Acting Head of State by delegating writs.



Article 29


The King establishes and confers national decorations. The King confers civil and military ranks and positions as determined by law.



Article 30


In the absence of the King, the President of the Senate shall assume the duties of Acting Head of State. If the President of the Senate cannot perform his duties as the Acting Head of State in place of the King, at the time of the King's absence, the responsibilities of Acting Head of State shall be exercised in compliance with the second and third paragraphs of Article 11.



Chapter III. The Rights and Obligations of Khmer Citizens



Article 31


The Kingdom of Cambodia recognizes and respects human rights as stipulated in the United Nations Charter, the Universal Declaration of Human Rights and the covenants and conventions related to human rights, women's rights and children's rights.


Khmer citizens shall be equal before the law, enjoying the same rights and freedom and obligations regardless of race, color, sex, language, religious belief, political tendency, national origin, social status, wealth or other status. The exercise of personal rights and freedom by any individual shall not adversely affect the rights and freedom of others. The exercise of such rights and freedom shall be in accordance with the law.



Article 32


Everybody shall have the rights to life, freedom, and personal security.


Capital punishment is prohibited.



Article 33


Khmer citizens shall not be deprived of their nationality, or exiled, or arrested and deported to any foreign country, unless there is a mutual agreement.


Khmer citizens residing abroad shall be protected by the State.


The acquisition of Khmer nationality shall be determined by law.



Article 34


Khmer citizens of either sex shall enjoy the rights to vote and to stand as candidates for an election.


Khmer citizens of either sex who are at least eighteen years old shall have the rights to vote.


Khmer citizens of either sex who are at least twenty-five years old shall have the rights to stand as candidates for the National Assembly elections.


Khmer citizens of either sex who are at least forty years old shall have the rights to stand as candidates for the Senate elections.


Restrictions on the rights to vote and the rights to stand as candidates in elections shall be determined by an electoral law.



Article 35


Khmer citizens of either sex shall have the rights to participate actively in the political, economic, social and cultural life of the nation.


All requests from citizens shall be thoroughly considered and resolved by institutions of the state.



Article 36


Khmer citizens of either sex shall enjoy the rights to choose any employment according their ability and to the needs of the society.


Khmer citizens of either sex shall receive equal pay for the same work.


Housework shall have the same value as work outside the home.


Khmer citizens of either sex shall have the rights to obtain social security and other social benefits as determined by law.


Khmer citizens of either sex shall have the rights to form and to be members of trade unions.


The organization and functioning of trade unions shall be determined by law.



Article 37


The rights to strike and to organize peaceful demonstrations shall be implemented and exercised within the framework of law.



Article 38


The law prohibits all physical abuse of any individual.


The law protects the life, honor and dignity of citizens.


No person shall be accused, arrested, or detained except in accordance with the law.


The coercion, physical ill-treatment or any other mistreatment which imposes additional punishment on a detainee or prisoner is prohibited. Persons who commit, participate in or conspire in such acts shall be punished according to the law.


Confessions obtained by physical or mental force shall not be admissible as evidence of guilt.


The accused shall have the benefit of any reasonable doubt.


Any accused shall be presumed to be innocent until they are finally convicted by the court.


Everybody shall have the rights to defend him/herself through the judicial system.



Article 39


Khmer citizens have the rights to denounce, make complaints, or claim for compensation for damages caused by any breach of the law by institutions of the state, social organizations or by members of such organizations. The settlement of complaints and claims for compensation for damages is the responsibility of the courts.



Article 40


The freedom of citizens to travel near and far and their rights to legal settlement shall be respected.


Khmer citizens shall have the rights to settle abroad or return.


The rights to privacy of residence, and to the confidentiality of correspondence by mail, telegram, fax, telex and telephone, shall be guaranteed.


Any search of a house, personal property or a person shall be in accordance with the law.



Article 41


Khmer citizens shall have freedom of expression of their ideas, freedom of information, freedom of publication and freedom of assembly. No one shall exercise these rights to infringe upon the honor of others, or to affect the good customs of society, public order and national security.


The regime of the media shall be determined by law.



Article 42


Khmer Citizens have the rights to establish associations and political parties. These rights shall be determined by law.


Khmer citizens may take part in mass organizations to work together to protect national achievement and social order.



Article 43


Khmer citizens of either sex shall have the rights to freedom of belief.


Freedom of belief and religious worship shall be guaranteed by the State on the condition that such freedom does not affect other beliefs and religions or violate public order and security.


Buddhism shall be the religion of the State.



Article 44


All persons, individually or collectively, shall have the rights to own property. Only natural persons or legal entities of Khmer nationality shall have the rights to own land.


Legal private ownership shall be protected by law.


Expropriation of ownership from any person shall be exercised only in the public interest as provided for by law and shall require fair and just compensation in advance.



Article 45


All forms of discrimination against women shall be abolished.


The exploitation of women in employment is prohibited.


Men and women are equal in all fields especially with respect to marriage and family matters.


Marriage shall be conducted according to law, based on the principle of mutual consent between one husband and one wife.



Article 46


Trading human beings, the exploitation of prostitution and obscenity, which affect the reputation of women, shall be prohibited.


The termination of a woman's employment because of her pregnancy is prohibited. Women shall have the rights to take maternity leave with full pay and with no loss of seniority or other social benefits.


The State and society shall provide opportunities to women, especially for those living in rural areas without adequate social support, so that they can obtain employment and medical care, send their children to school and have decent living conditions.



Article 47


Parents shall have the duty to take care of and educate their children to become good citizens.


Children shall have the duty to take good care of their elderly parents according to Khmer customs.



Article 48


The State shall protect the rights of children as stipulated in the Convention on Children, in particular, the rights to life, education, protection during wartime, and protection from economic or sexual exploitation.


The State shall protect children from any forms of labor that are injurious to their educational opportunities, health and welfare.



Article 49


Every Khmer citizen shall respect the Constitution and the laws.


Every Khmer citizen has a duty to take part in national reconstruction and to defend the motherland. The duty to defend the motherland shall be exercised in accordance with law.



Article 50


Khmer citizens of either sex shall respect the principles of national sovereignty and liberal multi-party democracy.


Khmer citizens of either sex shall respect public property and legally acquired private property.



Chapter IV. The Political System



Article 51


The Kingdom of Cambodia adopts a liberal multi-party democratic policy.


Khmer citizens are the masters of their own country.


All power belongs to the citizens. The citizens exercise their powers through the National Assembly, the Senate, the Royal Government and the Judiciary.


The legislative, executive and judicial powers shall be separate.



Article 52


The Royal Government of Cambodia shall protect the independence, sovereignty and territorial integrity of the Kingdom of Cambodia, adopt a policy of national reconciliation to ensure national unity, and preserve good customs and traditions of the nation. The Royal Government of Cambodia shall preserve and protect legality and ensure public order and security. The State shall give priority to improving the welfare and standard of living of citizens.



Article 53


The Kingdom of Cambodia adopts policy of permanent neutrality and non-alignment. The Kingdom of Cambodia follows a policy of peaceful co-existence with its neighbors and with all other countries throughout the world.


The Kingdom of Cambodia shall not invade any country, nor interfere in any other country's internal affairs, directly or indirectly, and shall solve any problems peacefully with due respect for mutual interests.


The Kingdom of Cambodia shall not join in any military alliance or military pact that is incompatible with its policy of neutrality.


The Kingdom of Cambodia shall not permit any foreign military base on its territory and shall not have its own military base abroad, except within the framework of a United Nations' request.


The Kingdom of Cambodia reserves the rights to receive foreign assistance in the form of military equipment, armaments, ammunitions, training of its armed forces and other assistance for self-defense and for maintaining public order and security within its territory.



Article 54


The manufacturing, use and storage of nuclear, chemical or biological weapons are absolutely prohibited.



Article 55


Any treaty and agreement incompatible with the independence, sovereignty, territorial integrity, neutrality and national unity of the Kingdom of Cambodia, shall be annulled.



Chapter V. Economy



Article 56


The Kingdom of Cambodia adopts a market economy system.


The organization and functioning of this economic system shall be determined by law.



Article 57


No taxes may be collected without authorization by law. The national budget shall be determined by law.


The control of the monetary and financial system shall be determined by law.



Article 58


State property comprises land, underground mineral resources, mountains, sea, undersea, continental shelf, coastline, airspace, islands, rivers, canals, streams, lakes, forests, natural resources, economic and cultural centers, bases for national defense and other buildings determined as State property.


The control, use and management of State properties shall be determined by law.



Article 59


The State shall protect the environment and the balance of natural resources and establish a precise plan for the management of land, water, airspace, wind, geology, ecological systems, mines, oil and gas, rocks and sand, gems, forests and forestry products, wildlife, fish and aquatic resources.



Article 60


Citizens shall have the rights to freely sell their products. The obligation to sell products to the State or the temporary use of private property or products by the State shall be prohibited unless authorized by law under special circumstances.



Article 61


The State shall promote economic development in all sectors and particularly in remote areas, especially in agriculture, handicrafts and industry, with attention to policies on water, electricity, roads and means of transportation, modem technology and credit systems.



Article 62


The State shall pay attention to and help improve the means of production, protect the price of products for farmers and crafters and find marketplaces for them to sell their products.



Article 63


The State shall pay attention to marketing in order to improve citizens' living standard to a decent level.



Article 64


The State shall ban the importation, manufacture and sale of illicit drugs, counterfeit or expired goods and severely punish those who import, manufacture or sell illicit drugs, counterfeit or expired goods, which affect the health and life of consumers.



Chapter VI. Education, Culture, and Social Affairs



Article 65


The State shall protect and promote citizens' rights to quality education at all levels and shall take all measures, step by step, to make quality education available to all citizens.


The State shall pay attention to physical education and sports for the welfare of all Khmer citizens.



Article 66


The State shall establish a comprehensive and standardized educational system throughout the country which shall guarantee the principles of freedom to operate educational institutions and equal access to education in order to ensure that all citizens have an equal opportunity to earn a living.



Article 67


The State shall adopt an educational program and the principles of modern pedagogy which encompass technology and foreign languages.


The State shall control public and private educational institutions and classrooms at all levels.



Article 68


The State shall provide free primary and secondary education to all citizens in public schools.


Citizens shall receive education for at least 9 years.


The State shall help promote and develop Pali schools and Buddhist institutes.



Article 69


The State shall preserve and promote national culture.


The State shall protect and promote the Khmer language as required.


The State shall preserve ancient temples and artifacts and redecorate historic sites.



Article 70


Any offense affecting cultural artistic heritage shall carry a severe punishment.



Article 71


The perimeter of national heritage sites including those classified as world heritage sites shall be considered as neutral zones where there shall be no military activity.



Article 72


The health of the people shall be guaranteed. The State shall pay attention to disease prevention and medical treatment. Poor people shall receive free medical consultations in public hospitals, infirmaries and maternity clinics.


The State shall establish infirmaries and maternity clinics in rural areas.



Article 73


The State shall pay attention to children and mothers. The State shall establish nurseries and help support women who have numerous children and have inadequate support.



Article 74


The State shall help support the disabled and the families of combatants who sacrificed their lives for the nation.



Article 75


The State shall establish a social security system for workers and employees.



Chapter VII. The National Assembly



Article 76


The National Assembly shall consist of at least 120 Members.


The Members shall be elected by a free, universal, equal, direct and secret ballot.


The Members may be re-elected.


Candidates for election to the National Assembly shall be Khmer citizens of either sex, have the rights to vote, be at least 25 years of age and have Khmer nationality at birth.


The organization responsible for conducting the election, electoral procedures and processes shall be determined by an electoral law.



Article 77


The Members of the National Assembly shall represent all the Khmer people, not only citizens from their constituencies.


Any imperative mandate shall be nullified.



Article 78


The term of the National Assembly is five years and ends on the day when the new National Assembly takes office.


The National Assembly shall not be dissolved before the end of its term except when the Royal Government is twice deposed within a period of twelve months. In this case, the King shall dissolve the National Assembly, upon a request by the Prime Minister and with the approval of the President of the National Assembly.


The election of new National Assembly shall be held no later than sixty days from the date of dissolution. During this period, the Royal Government shall only be empowered to conduct routine business.


In time of war or other special circumstances when an election cannot be held, the National Assembly may extend its term for one year at time, at the request of the King.


The declaration of an extension of the National Assembly's term must be approved by at least a two-thirds majority vote of all Members of the National Assembly.



Article 79


A Member of the National Assembly shall not hold any active public function and be a member of other institutions provided for in the Constitution, except when a National Assembly Member is required to serve in the Council of Ministers of the Royal Government.


In this case, the said National Assembly Member shall remain a Member of the National Assembly but may not hold any position on the Standing Committee or on other Commissions of the National Assembly.



Article 80


Members of the National Assembly shall enjoy parliamentary immunity.


No Member of the National Assembly shall be prosecuted, detained or arrested because of opinions expressed in the exercise of his/her duties.


A Member of the National Assembly may only be prosecuted, arrested or detained with the permission of the National Assembly or by the Standing Committee of the National Assembly between sessions, except in case of flagrant delicto offences. In that case, the competent authority shall immediately report to the National Assembly or to the Standing Committee and request permission.


The decision of the Standing Committee of the National Assembly shall be submitted to the National Assembly at its next session, for approval by a two thirds majority vote of all Members of the National Assembly.


In any case, the detention or prosecution of a Member of the National Assembly shall be suspended if the National Assembly requires that the detention or prosecution be suspended by a three quarter majority vote of all Members of the National Assembly.



Article 81


The National Assembly shall have an autonomous budget for the conduct of its function.


The Members of the National Assembly shall receive remuneration.



Article 82


The National Assembly shall hold its initial session no later than sixty days after the election, and as convened by the King.


Before starting its work, the National Assembly shall confirm the validity of each Member's mandate and vote separately to choose its President, Vice-Presidents and all members of various Commissions of the National Assembly, by an absolute majority vote of all Members of the National Assembly.


The National Assembly shall adopt its internal regulations by an absolute majority vote of all Members of the National Assembly.


All National Assembly Members shall, before taking office, take an Oath of Allegiance as contained in Annex 5 of this Constitution.



Article 83


The National Assembly holds ordinary sessions twice year.


Each session shall last at least three months. At the request of the King, or the Prime Minister, or at least one third of the National Assembly Members, the National Assembly Standing Committee shall convene in an extraordinary session of the National Assembly.


The agenda and the date of the extraordinary session shall be disseminated to the population.



Article 84


Between National Assembly sessions, the Standing Committee of the National Assembly shall manage the work of the National Assembly.


The Standing Committee of the National Assembly consists of the President of the National Assembly, the Vice-Presidents and all Chairpersons of the National Assembly Commissions.



Article 85


The National Assembly sessions shall be held in the Capital city of Cambodia in the Assembly Hall unless, due to special circumstances, stipulated otherwise in the summons.


Except where so stipulated and unless held at the place and date as stipulated, any meeting of the National Assembly shall be considered completely illegal, null and void.



Article 86


Under some circumstances when the country is in a state of emergency, the National Assembly shall meet every day. The National Assembly has the rights to declare the above special circumstances terminated whenever the situation permits.


If the National Assembly is not able to meet because of circumstances such as the occupation of the country by foreign forces, the declaration of the state of emergency is automatically extended.


During the state of emergency, the National Assembly shall not be dissolved.



Article 87


The President of the National Assembly shall chair the assembly sessions, receive draft bills and resolutions approved by the National Assembly, ensure the implementation of the Internal Regulations and organize the international relations of the National Assembly.


If the President of the National Assembly is unable to perform his/her duties due to illness, or due to fulfilling of the functions of Acting Head of State or as a Regent, or due to being on a mission abroad, a Vice-President shall replace him.


If the President or a Vice-President resigns or dies, the National Assembly shall elect a new President or Vice-President.



Article 88


The National Assembly sessions shall be held in public.


At the request of the President or of at least one tenth of its Members, or of the King or of the Prime Minister, the National Assembly shall hold closed sessions.


Sessions of the National Assembly shall be considered valid, only if:







A.
There is a quorum of more than two thirds of all National Assembly Members, for any votes which require a two-thirds majority of all Members.






B.
There is a quorum of more than a half of all National Assembly Members for any votes which require an absolute majority of all Members.





Article 89


Upon the request of at least one tenth of its Members, the National Assembly shall invite high ranking officials to clarify important special issues to the National Assembly.



Article 90


The National Assembly is an organ that has a legislative power and performs its duties as provided for in the Constitution and laws in force.


The National Assembly shall approve the national budget, State planning, lending, borrowing, financial contracts, and the imposition, modification or abolition of taxes.


The National Assembly shall approve administration accounts.


The National Assembly shall adopt the law on general amnesty.


The National Assembly shall approve or repeal international treaties and conventions.


The National Assembly shall adopt a law on the proclamation of war.


The adoptions and approvals referred to in the previous clauses shall be agreed by an absolute majority vote of all Members of the National Assembly.


The National Assembly shall pass a vote of confidence in the Royal Government by an absolute majority vote of all Members.



Article 91


The Senators, the Members of the National Assembly and the Prime Minister shall have the rights to initiate legislation.


Members of the National Assembly shall have the rights to propose amendments to the laws but proposed amendments cannot be accepted if they might have the effect of reducing public income or increasing the burden on the people.



Article 92


Any decision of the National Assembly that contradicts the principles of preserving national independence, sovereignty, territorial integrity of the Kingdom of Cambodia and affects the political unity or the administration of the nation, shall be annulled. The Constitutional Council is the only organ which may annul the decision.



Article 93


Any laws approved by the National Assembly, reviewed by the Senate and signed by the King for promulgation, shall come into force in Phnom Penh ten days after the date of promulgation and throughout the rest of the country twenty days after the date of promulgation.


If the law is stipulated as urgent, it shall come into force throughout the country immediately after promulgation.


Laws that are signed by the King for promulgation shall be published in the Royal Gazette and announced to the public throughout the country in accordance with the time-frame set out above.



Article 94


The National Assembly may establish such commissions as it considers necessary. The organization and functioning of the National Assembly shall be determined by the Internal Regulations of the National Assembly.



Article 95


If a Member of the National Assembly dies, resigns, or is dismissed more than six months before the end of the term of the National Assembly, a replacement shall be appointed in accordance with the Internal Regulations of the National Assembly and the Electoral Law.



Article 96


Members of the National Assembly shall have the rights to propose questions to the Royal Government. The questions shall be submitted in writing through the President of the National Assembly.


The replies shall be given by one or several ministers depending on whether the subject of the question relates to the responsibilities of one or several ministers. If the question concerns the overall policy of the Royal Government, the Prime Minister shall reply in person.


The replies by the ministers or by the Prime Minister may be given orally or in writing.


The replies shall be provided within seven days after the day the question is received.


In the case of an oral reply, the President of the National Assembly shall decide whether to hold an open debate or not. If there is no open debate, the reply by the minister(s) or the Prime Minister shall be considered final. If there is an open debate, the questioner(s), other speakers and relevant ministers, or the Prime Minister may exchange views within a time-frame, not exceeding one session.


The National Assembly shall allow one day a week for providing answers to questions. There shall be no vote during any question-and-answer session.



Article 97


The commissions of the National Assembly may invite any minister to clarify issues in fields under his/her responsibility.



Article 98


The National Assembly may dismiss any members of the Council of Ministers, or the Royal Government, by a motion of censure passed by an absolute majority vote of all Members of the National Assembly.


The National Assembly may deliberate on a motion of censure only if it has been requested by at least 30 Members of the National Assembly.



Chapter VIII. The Senate



Article 99


The Senate is a body that has legislative power and performs its duties as determined in the Constitution and laws in force.


The Senate consists of members whose number shall not exceed half of the number of Members of the National Assembly.


Some Senators shall be nominated and some shall be elected non-universally.


A Senator can be re-nominated and re-elected. Candidates for election to the Senate shall be Khmer citizens of either sex, have the rights to vote, be at least 40 years of age and have Khmer nationality at birth.



Article 100


The king shall appoint two Senators.


The National Assembly shall elect two Senators by majority vote.


Other Senators shall be elected through a non-universal election.



Article 101


The preparation, procedures and process of the nomination and election of the Senators, as well as the definition of the electors, electorates and constituencies shall be determined by law.



Article 102


The term of the Senate is six years and ends on the day when the new Senate takes office.


In time of war or other special circumstances when an election cannot be held, the Senate may extend its term for one year at a time, at the request of the King.


The declaration of extension of its term must be approved by at least a two-thirds majority vote of all Senators.


Under the circumstances as described above, the Senate shall meet every day. The Senate has the rights to declare the above special circumstances terminated whenever the situation permits.


If the Senate is not able to meet because of circumstances such as the occupation of the country by foreign forces, the declaration of the state of emergency shall be automatically extended.



Article 103


A Senator may not hold any active public function, be a Member of the National Assembly or be a member of other institutions provided for in the Constitution.



Article 104


Senators shall enjoy parliamentary immunity.


No Senator shall be prosecuted, detained or arrested because of opinions expressed in the exercise of his/her duties. A Senator may only be prosecuted, arrested or detained with the permission of the Senate, or by the Standing Committee of the Senate between sessions, except in case of a flagrant delicto offence. In that case, a competent authority shall immediately report to the Senate or to the Standing Committee of the Senate and request permission.


The decision made by the Standing Committee of the Senate shall be submitted to the Senate at its next session for approval by a two-thirds majority vote of all Senators.


In any case, detention or prosecution of a Senator shall be suspended if the Senate requires that the detention or prosecution be suspended by a three-quarter majority vote of all Senators.



Article 105


The Senate shall have an autonomous budget for the conduct of its functions.


Senators shall receive remuneration.



Article 106


The Senate shall hold its initial session no later than sixty days after the election, and as convened by the King.


Before starting its work, the Senate shall confirm the validity of each Senator's mandate and vote separately to choose its President, Vice-Presidents and all members of various Commissions of the Senate, by an absolute majority vote of all Senators.


All Senators shall, before taking office, take an Oath of Allegiance as contained in Annex 7 of this Constitution.



Article 107


The Senate holds ordinary sessions twice a year. Each session shall last at least three months. If requested by the King, or the Prime Minister, or at least one-third of all Senators, the Senate shall convene in an extraordinary session.



Article 108


Between the Senate sessions, the Standing Committee of the Senate shall manage the work of the Senate.


The Standing Committee of the Senate consists of the President of the Senate, the Vice- Presidents and all Chairpersons of the Senate Commissions.



Article 109


The Senate sessions shall be held in the Royal capital of Cambodia in the Senate Hall unless, due to special circumstances, stipulated otherwise in the summons.


Except where so stipulated and unless held at the place and date as stipulated, any meeting of the Senate shall be considered completely illegal, null and void.



Article 110


The President of the Senate shall chair the Senate sessions, receive draft bills and resolutions approved by the Senate, ensure the implementation of the Internal Regulations and organize the international relations of the Senate.


If the President is unable to perform his/her duties due to illness or due to fulfilling the functions of Acting Head of State or as a Regent, or due to being on a mission abroad, a Vice-President shall replace him.


If the President or a Vice-President resigns or dies, the Senate shall elect a new President or Vice-President.



Article 111


The Senate sessions shall be held in public.


At the request of the President or of at least one-tenth of its Members, or of the King, or of the Prime Minister, or of the National Assembly President, the Senate shall hold closed sessions.


Sessions of the Senate shall be considered valid, only if:







A.
There is a quorum of more than two-thirds of all Senators, for any votes which require a two-thirds majority of all Senators.






B.
There is a quorum of more than a half of all Senators, for any votes which require a relative majority vote or an absolute majority of all Senators.




The number of votes required for approval by the National Assembly, as stipulated in this Constitution, shall apply to the Senate as well.



Article 112


The Senate has a duty to coordinate the work between the National Assembly and the Government.



Article 113


The Senate shall, within a period of not more than one month after a law or other matter is submitted to it, examine and make recommendations on draft laws or proposed laws that have been adopted by the National Assembly and other matters that the National Assembly submits to the Senate. In an emergency this period shall be reduced to five days.


If the Senate makes recommendations and approves the law, or doesn't make any recommendation, within the time limit stipulated above, the law adopted by the National Assembly shall be promulgated.


If the Senate requests a modification of the draft law or the proposed law, the National Assembly shall immediately consider the draft law or the proposed law for a second time. The National Assembly shall examine and decide on only the provisions or points that have been proposed for modification by the Senate, by either rejecting the whole proposed modification or adopting some parts of it.


The process of sending the draft law or proposed law back and forth between the Senate and the National Assembly shall be completed within one month. This period shall be reduced to ten days in the case of the national budget and finance laws, and to two days for an urgent law.


If the National Assembly does not return the draft law to the Senate within the above specified period or extends the specified period for its examination, the period for examination by the National Assembly and the Senate shall be extended equally.


If the Senate rejects the draft law or the proposed law, the National Assembly may not examine this draft or proposed law for a second time within a period of one month. This period shall be reduced to fifteen days in the case of examination for approval on national budget and finance, and to four days if urgent.


When examining a draft law or proposed law for a second time, the National Assembly shall decide by an open vote and by an absolute majority of its Members.


The draft or the proposed laws adopted by the above method shall then be promulgated.



Article 114


The Senate may establish such commissions as it considers necessary. The organization and functioning of the Senate shall be determined by the Internal Regulations of the Senate. The Internal Regulations shall be adopted by an absolute majority vote of all Senators.



Article 115


If a Senator dies, resigns, or is dismissed more than six months before the end of the term of the Senate, a replacement shall be appointed or elected in accordance with the Internal Regulations of the Senate and the Law on Nomination and Election of Senators.



Chapter IX. The Congress of National Assembly and Senate



Article 116


If necessary, the National Assembly and the Senate may convene as a Congress in order to resolve important national issues.



Article 117


The important national issues referred to in Article 116, as well as the organization and functioning of the Congress shall be determined by law.



Chapter X. The Royal Government



Article 118


The Council of Ministers is the Royal Government of the Kingdom of Cambodia.


The Council of Ministers shall be led by one Prime Minister assisted by Deputy Prime Ministers, and by Senior Ministers, Ministers and Secretaries of State as members.



Article 119


Upon the request of the President and with the agreement of both Vice-Presidents of the National Assembly, the King shall designate a dignitary among the Members of the National Assembly of the party holding the largest number of seats in the National Assembly to form the Royal Government. This dignitary and Members of the National Assembly and members of political parties represented in the National Assembly who are proposed for positions within the Royal Government present themselves to the National Assembly to ask for a vote of confidence.


After the National Assembly passes a vote of confidence in the proposed Royal Government, the King shall issue a Royal decree appointing the entire Council of Ministers.


Before taking office, the Council of Ministers shall take the Oath of Allegiance stipulated in Annex 6.



Article 120


Membership of the Royal Government is incompatible with professional activities in trade or industry and with the holding of any position in the public service.



Article 121


Members of the Royal Government shall be collectively responsible to the National Assembly for the overall policy of the Royal Government.


Each member of the Royal Government shall be individually responsible to the Prime Minister and the National Assembly for his/her own conduct.



Article 122


Members of the Royal Government shall not use the orders, written or oral, of anyone as grounds to exonerate themselves from their responsibility.



Article 123


The Council of Ministers shall meet every week in plenary session or in a working session.


The Prime Minister shall chair the plenary sessions.


The Prime Minister may assign a Deputy Prime Minister to preside over the working sessions.


Minutes of the Council of Ministers' sessions shall be delivered to the King for His information.



Article 124


The Prime Minister shall have the rights to delegate his powers to a Deputy Prime Minister or to any member of the Royal Government.



Article 125


If the post of Prime Minister is permanently vacant, a new Council of Ministers shall be appointed under the procedure stipulated in this Constitution. If the vacancy is temporary, an acting Prime Minister shall be provisionally appointed.



Article 126


Any Member of the Royal Government shall be punished for any felonies or misdemeanors that he/she commits while performing his/her duty.


In such cases and when he/she has made serious mistakes while performing his/her duty, the National Assembly may decide to file charges against him/her in a competent court.


The National Assembly shall decide on such matters in a secret vote by an absolute majority of all Members of the National Assembly.



Article 127


The organization and functioning of the Council of Ministers shall be determined by law.



Chapter XI. The Judiciary



Article 128


The Judicial is an independent power.


The Judiciary shall be impartial and protect the rights and freedom of citizens.


The Judiciary shall consider all legal cases including administrative cases.


This power shall be vested in the Supreme Court and in all courts of all sectors and levels.



Article 129


Trials shall be conducted in the name of the Khmer people in accordance with the legal procedures and laws in force.


Only judges shall have the rights to adjudicate. A judge shall fulfill this duty wholeheartedly and conscientiously, with strict respect for the laws.



Article 130


Judicial power shall not be granted to any legislative or executive body.



Article 131


Only Prosecutors shall have the rights complaints.



Article 132


The King is the guarantor of the independence of the Judiciary. The Supreme Council of the Magistracy shall assist the King in this matter.



Article 133


Judges shall not be dismissed. However, the Supreme Council of the Magistracy shall take disciplinary actions against any judge who makes mistake(s).



Article 134


The Supreme Council of the Magistracy shall be established by an organic law that determines its composition and functions.


The Supreme Council of the Magistracy shall be chaired by the King. The King may appoint his representative to chair the Supreme Council of the Magistracy.


The Supreme Council of the Magistracy shall make requests to the King on the appointment of judges and prosecutors to all courts.


The Supreme Council of the Magistracy shall, when deciding on disciplinary actions against judges or prosecutors, meet under the chairmanship of the President of the Supreme Court or the General Prosecutor of the Supreme Court depending on whether the case relates to judges or prosecutors.



Article 135


The qualifications, duties, roles and obligations of judges and prosecutors and the organization of judicial bodies shall be defined in separate laws.



Chapter XII. The Constitutional Council



Article 136


The Constitutional Council shall guarantee the observance and respect of the Constitution, interpret the Constitution and laws adopted by the National Assembly and reviewed by the Senate.


The Constitutional Council shall have the rights to examine and decide on disputes concerning the election of Members of the National Assembly and the election of Senators.



Article 137


The Constitutional Council consists of nine members who are appointed for a term of nine-years. One third of the members of the Constitutional Council shall be replaced every three years. Three members shall be appointed by the King, three by the National Assembly and three by the Supreme Council of the Magistracy.


The Chairperson shall be elected by the members of the Constitutional Council. The Chairperson shall have a deciding vote if voting is tied.



Article 138


Members of the Constitutional Council shall be selected from among dignitaries with a higher-education degree in law, administration, diplomacy or economics and who have considerable work experience.



Article 139


A member of the Constitutional Council must not be a Senator, a Member of the National Assembly, a Member of the Royal Government, a sitting Judge, a public servant, the president or vice-president of a political party or the president or vice-president of a union.



Article 140


The King, the Prime Minister, the President of the National Assembly, one tenth of the members of the National Assembly, the President of the Senate, or one quarter of the Senators may send laws adopted by the National Assembly to the Constitutional Council for review before promulgation.


The Internal Regulations of the National Assembly, the Internal Regulations of the Senate and organic laws must be sent to the Constitutional Council for review before promulgation. The Constitutional Council shall decide within 30 days whether the laws, the Internal Regulations of the National Assembly or the Internal Regulations of the Senate are constitutional.



Article 141


After any law is promulgated, the King, the President of the Senate, the President of the National Assembly, the Prime Minister, one quarter of the Senators, one tenth of Members of the National Assembly, or the Courts, may request the Constitutional Council to review the constitutionality of that law.


People shall have the rights to appeal against the constitutionality of any law through Members of the National Assembly, or the President of the National Assembly, or Senators, or the President of the Senate as stipulated in the above paragraph.



Article 142


Any provision of any article declared by the Constitutional Council to be unconstitutional shall not be promulgated or implemented.


Decisions of the Constitutional Council are final.



Article 143


The King shall consult with the Constitutional Council on all proposals to amend the Constitution.



Article 144


An organic law shall specify the organization and functioning of the Constitutional Council.



Chapter XIII. The Administration



Article 145


The territory of the Kingdom of Cambodia is divided into the capital city, provinces, municipalities, districts (srok/khan) and communes (khum/sangkat).



Article 146


The capital city, provinces, municipalities, districts (srok/khan) and communes (khum/sangkat) shall be governed in accordance with organic law.



Chapter XIV. The National Congress



Article 147


The National Congress enables the people to be directly informed on various matters of national interest and to raise issues and requests for the authorities of the State to solve.


Khmer citizens of either sex shall have the rights to participate in the National Congress.



Article 148


The National Congress shall meet once a year in early December when convoked by the Prime Minister. The National Congress shall proceed under the chairmanship of the King.



Article 149


The National Congress makes recommendations to the Senate, the National Assembly and the authorities of the State for consideration.


The organization and functioning of the National Congress shall be determined by law.



Chapter XV. Effects, Revisions and Amendments of the Constitutions



Article 150


This Constitution is the Supreme Law of the Kingdom of Cambodia.


Laws and decisions made by State institutions must be in strict conformity with the Constitution.



Article 151


Any initiative to revise or amend the Constitution shall be the prerogative of the King, the Prime Minister and the President of the National Assembly at the request of one quarter of the Members of the National Assembly.


Revisions or amendments of the Constitution shall be enacted by a Constitutional law passed by the National Assembly with a two thirds majority vote of all Members of the National Assembly.



Article 152


Revisions or amendments of the Constitution shall be prohibited when the country is in a state of emergency as stipulated in Article 86.



Article 153


Revisions or amendments affecting the system of liberal multiparty democracy and the regime of Constitutional Monarchy shall be prohibited.



Chapter XVI. Transitional Provisions



Article 154


This Constitution, after its adoption, shall be declared by the King of Cambodia to be in force with immediate effect.



Article 155


After this Constitution comes into force, the Constituent Assembly shall become the National Assembly.


The Internal Regulations of the National Assembly shall come into force after adoption by the National Assembly.


If the National Assembly is not yet functional, the President, the First and Second Vice- President of the Constituent Assembly shall participate in the performance of duties in the Council of the Throne if so required by the situation in the country.



Article 156


After this Constitution comes into force, the King shall be elected in accordance with the conditions stipulated in Articles 13 and 14.



Article 157


The first term of the Senate shall be five years and shall end when the new Senate takes office.


For the first term of the Senate:







•
The total number of Senators shall be sixty-one.
The King shall appoint two Senators, as well as the President, the First Vice-President and the Second Vice-President of the Senate.






•
The other Senators shall be appointed by the King upon request by the President of the Senate and the President of the National Assembly from among members of political parties which have seats in the National Assembly.






•
The Congress of the National Assembly and the Senate shall be chaired by the Presidents of these institutions.





Article 158


Laws and regulations in Cambodia that guarantee and protect State properties, rights and freedom and legal private properties of persons, and which are in conformity with national interests shall continue to remain in force until amended or repealed by new laws and regulations, except those provisions that are contrary to the spirit of this Constitution.



Additional Provisions to the Constitution To Ensure the Regular Process of the National Institutions



Article 1


This Constitutional Law aims, in accordance with the basic principles of a liberal multi-party democracy, to facilitate the efficient functioning of national institutions in unusual circumstances requiring urgent action.



Article 2


At the commencement of each term, the National Assembly, presided over by the oldest Member of the National Assembly may, before starting its work and after deciding on the validity of the mandate of each Member, adopt any constitutional text or any law in order to achieve the goal as stipulated in Article 1.


After any such amendments or laws have been adopted by the National Assembly, the oldest Member of the National Assembly shall immediately take all steps according to the specified procedures to have those amendments promulgated and come into force.



Article 3


If the objectives of the procedures stipulated in Articles 82 and 119 of the Constitution cannot be achieved, the National Assembly at the request of the party that wins the most seats in the National Assembly, shall proceed with a package vote to elect a President and Vice-Presidents of the National Assembly, as well as Chairpersons and Vice-Chairpersons of the Commissions of the National Assembly and simultaneously hold a vote of confidence in the Royal Government.



Article 4


The list of candidates for package vote on the election and vote of confidence is prepared as follows:







•
The list of candidates for President and Vice-Presidents of the National Assembly, as well as the Chairpersons and Vice-Chairpersons of the Commissions of the National Assembly shall be prepared and proposed by the political parties that agree to form a coalition government, and shall be sent to the oldest Member of the National Assembly.
Upon the request by the political party that won the most seats in the National Assembly, made through the oldest Member of the National Assembly, the King shall appoint a dignitary from among National Assembly Members of the winning party to propose the Royal Government.






•
The appointed dignitary shall prepare and send to the oldest Member of the National Assembly a list of proposed members of the Royal Government.






•
The oldest Member of the National Assembly shall combine as a single package the list of candidates for the President and Vice-Presidents of the National Assembly, the Chairpersons and Vice-Chairpersons of the Commissions of the National Assembly, as well as the candidates for Prime Minister and all members of the Royal Government, for presentation to the National Assembly for approval in a single vote.





Article 5


The package voting shall be conducted without debate or discussion and no explanation is required after the result of the package voting is released.


Members of the National Assembly may only vote, in favour of or against the package list submitted by the oldest Member of the National Assembly. The package voting shall be conducted by a show of hands.



Article 6


The package vote requires adoption by an absolute majority vote of all Members of the National Assembly.


In the event that the first round of voting is not successful, the same procedure shall be applied to the next round.



Article 7


These additional provisions of the constitution are pronounced urgent and shall come into force from the beginning of this current legislature and onward.

